This case is before the court a second time. See Hansen v. Muller, 65 S.D. 546, 276 N.W. 150. Following the decision by this court, an application was made to the trial court to change the venue of the action which application was granted, and the case was tried the second time in Lake County. As in the previous trial, the jury in the second trial returned a verdict in favor of the defendant. Plaintiff has appealed.
The action is one to recover damages for the loss of the comfort, society, aid and assistance of plaintiff's wife due to alleged malicious acts of the defendant in debauching and carnally knowing plaintiff's wife. The defendant denied the allegations of the complaint. We have reviewed the record and are convinced that the verdict finds ample support in the evidence. The assignments of error relate principally to the rulings of the trial court upon questions of evidence and to alleged misconduct of counsel. If any error is disclosed by the record, we are convinced that it was without prejudice to the plaintiff.
The judgment and order appealed from are affirmed.
POLLEY, ROBERTS, RUDOLPH, and SMITH, JJ., concur.
WARREN, P.J., disqualified and not sitting. *Page 530